Broyles, C. J.
This was a certiorari proceeding from a judgment in the recorder’s court of the City of Atlanta. It is recited in the petition for certiorari that the defendant was tried for the offense of disorderly conduct; that the prosecution introduced the testimony of several witnesses and announced that it rested; that thereupon counsel for the defendant moved for a dismissal of the ease on the ground that the evidence introduced failed to prove the venue, since it did not show that the alleged offense was committed in the City of Atlanta; that the recorder overruled the motion; that the defendant then introduced several witnesses who, on cross-examination by the recorder, testified that the alleged offense was committed in the City of Atlanta. The petition for certiorari assigns as error the refusal of the recorder to dismiss the case. The recorder had the right, in his discretion, to refuse to dismiss the case, and to prove, by a cross-examination of the witnesses for the defense, that the alleged offense was committed, in the City of Atlanta. See Wiggins v. State, 80 Ga. 468 (3) (5 S. E. 503); Merritt v. State, 168 Ga. 753 (4) (149 S. E. 46); Rice v. Ware, 3 Ga. App. 573 (1-a) (60 S. E. 301); Guthas v. State, 54 Ga. App. 217 (3) (187 S. E. 847). The overruling of the certiorari was not error for any reason assigned.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.